Citation Nr: 0904014	
Decision Date: 02/04/09    Archive Date: 02/12/09

DOCKET NO.  04-02 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to service connection for a lower back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel




INTRODUCTION

The veteran had active military service from January 1974 to 
August 1975.

This appeal to the Board of Veterans' Appeals (Board) is from 
a February 2003 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.

In June 2006, the Board remanded the veteran's claim to the 
RO via the Appeals Management Center (AMC) in Washington, DC, 
for further development and consideration.


FINDING OF FACT

The veteran's low back disorder was first identified many 
years after service and has not been linked by competent 
medical evidence to service.  


CONCLUSION OF LAW

The veteran's low back disorder was not incurred in or 
aggravated by his military service and may not be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100, et seq.  See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  That is, by way of a letter dated in January 2003, 
the RO advised the veteran of the evidence needed to 
substantiate his claim and explained what evidence VA was 
obligated to obtain or to assist him in obtaining, and what 
information or evidence he was responsible for providing.  38 
U.S.C.A. § 5103(a).  See also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).

The RO also issued that VCAA notice letter prior to initially 
adjudicating his claim, the preferred sequence.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) 
(Pelegrini II).  It equally deserves mentioning that a 
subsequent letter dated in July 2006 also informed him of the 
downstream disability rating and effective date elements of 
his claim.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 
1311 (2007).

And since providing the additional VCAA notice, the RO and 
AMC have gone back and readjudicated the veteran's claim in 
the December 2008 supplemental statement of the case (SSOC), 
including considering any additional evidence received in 
response to that additional notice.  This is important to 
point out because if, as here, the notice provided prior to 
the initial adjudication was inadequate, this timing error 
can be effectively "cured" by providing any necessary VCAA 
notice and then going back and readjudicating the claim - 
such as in a statement of the case (SOC) or supplemental SOC 
(SSOC) - such that the intended purpose of the notice is not 
frustrated and the veteran is given an opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

So even if there is any deficiency in the notice to the 
veteran or the timing of the notice, it is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding the Board had erred by relying on various post-
decisional documents for concluding adequate 38 U.S.C.A. § 
5103(a) notice had been provided to the appellant, the Court 
nonetheless determined  the evidence established the veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).  

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on VA's part 
has been rebutted:  (1) based on the communications sent to 
him over the course of this appeal, and his responses, 
he clearly has actual knowledge of the evidence he is 
required to submit; and (2) based on his contentions and the 
communications provided to him by VA over the course of this 
appeal, he is reasonably expected to understand from the 
notices provided what was needed.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  He is represented in his 
appeal by a veterans' service organization, Disabled American 
Veterans, and his representative is presumably knowledgeable 
of the requirements for establishing his entitlement to 
service connection for a low back disorder.  

As for the duty to assist, the RO and AMC obtained the 
veteran's service treatment records (STRs), service personnel 
records, private medical records, and VA medical records.  
Neither he nor his representative has contended that any 
additional evidence remains outstanding.  The veteran was 
also afforded a VA examination in August 2008 to determine 
the nature and etiology of his low back disorder.  See 38 
U.S.C.A. § 5103A(d); 38 C.F.R.  § 3.159(c)(4); see also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Therefore, 
the Board is satisfied that the duty to assist has been met.  
38 U.S.C.A. § 5103A.

The Board is also satisfied that VA substantially complied 
with its June 2006 remand directives.  See Dyment v. West, 13 
Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 
268, 271 (1998). Accordingly, the Board finds that no further 
development is needed to meet the requirements of the VCAA or 
the Court.




II.  Merits of the Claim

Service connection is granted for a disability resulting from 
a disease or an injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Stated somewhat 
differently, service connection requires (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus (i.e., link) between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

In addition, certain chronic diseases - such as arthritis - 
may be presumed to have been incurred in service if manifest 
to a compensable degree within one year of discharge from 
service.  This presumption, however, is rebuttable by 
probative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R.  §§ 3.307, 3.309.

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence. Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

In this case, the first essential element under Hickson of a 
current diagnosis concerning the veteran's lower back has 
been established.  Recent VA medical records list diagnoses 
of progressive spondylosis of his lumbar spine and probable 
central and foraminal stenosis.  A private CT scan of the 
lumbar spine in September 2001 also showed mild to moderate 
central disc protrusion and small posterior osteophytes at 
L4-5, causing moderate central canal stenosis and impression 
on the thecal sac.  

Since a current low back disorder is shown, the determinative 
issue is whether this disorder is related to the veteran's 
military service.  See Watson v. Brown, 4 Vet. App. 309, 314 
(1993) ("A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service.").  See, too, 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998). 

The veteran attributes his current low back disorder to heavy 
lifting and training while on active duty.  As a layman, 
however, without any medical training and/or expertise, he is 
not competent to make this type of etiological determination; 
instead, there must be competent medical evidence of record 
relating his current low back condition to his military 
service.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997); 
see also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  

The veteran's STRs confirm that in May 1974 he was treated 
for complaints of low back pain.  However, these records make 
no reference to a back injury or a diagnosis to account for 
his complaints of pain.  When examined in July 1975, shortly 
before his August 1975 discharge, the veteran indicated that 
he had no recurrent back pain, and the objective clinical 
evaluation of his back was unremarkable.  Thus, in the 
absence of any evidence of a chronic low back disorder in 
service, the STRs provide compelling evidence against the 
veteran's claim.  See Struck v. Brown, 9 Vet. App. 145 
(1996).

The Board finds that post-service medical records also 
provide evidence against the claim.  The report of an 
examination by a private physician in April 2002 notes the 
veteran's 10-year history of back pain, which started when he 
was working as a ship yard rigger, requiring that he carry 
heavy chain falls.  Since this report indicates that the 
veteran's back problem began in 1992, approximately 17 year 
after his separation from active duty, it provides compelling 
evidence against the claim.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000) (ruling that a prolonged period without 
medical complaint can be considered, along with other 
factors, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability).

In an August 2003 letter, another private physician wrote 
that the veteran had "service connected low back pain 
problems."  In characterizing the veteran's back problems as 
"service connected," this report appears to support the 
veteran's claim.  But there are several problems with this 
opinion.  First, since the physician offered no rational for 
characterizing the veteran's back disability as "service 
connected," there is no indication that he was actually 
attributing this disorder to service, as opposed to merely 
recording the veteran's history.  See Leshore v. Brown, 8 
Vet. App. 406, 409 (1995) (holding that evidence which is 
simply information recorded by a medical examiner, unenhanced 
by any additional comment by that examiner, does not 
constitute competent medical evidence).  Second, there is no 
indication that the physician reviewed the actually medical 
history, since he offered no rationale in support of his 
characterization of "service connected low back pain 
problems."

It thus appears that the physician did not apply valid 
medical analysis to the significant facts of this case in 
characterizing the veteran's low back disorder as "service 
connected."  Nieves-Rodriguez v. Peake, No. 06-3012 (Dec. 1, 
2008).  Consequently, this opinions is of limited probative 
value in this case.  The Board also points out that the Court 
has expressly rejected a rule that the opinions of private 
treating physicians are entitled to presumptively greater 
weight in evaluating veterans' claims.  See Guerrieri v. 
Brown, 4 Vet. App. 467, 471-73 (1993); see also D'Aries V. 
Peake, 22 Vet. App. 97, 106 (2008).

In contrast, the Board places significant probative value on 
the August 2008 VA examination report, which was based on a 
review of the claims file and supported by sound rationale.  
After reviewing the claims file and examining the veteran's 
back, the VA examiner concluded that the veteran's current 
low back disorder is less than 50 percent likely attributable 
to his military service.  Furthermore, the examiner stated 
that as there was no definitive injury in service, an opinion 
relating the veteran's current low back disorder to his 
military service would constitute speculation.  

The Board places greater probative value on this opinion, as 
it was based on a review of claims file and supported by 
sound rationale.  See Owens v. Brown, 7 Vet. App. 429, 433 
(1995) (holding that VA may favor the opinion of one 
competent medical expert over that of another when decision 
makers give an adequate statement of reasons and bases); 
Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) ("the 
probative value of medical opinion evidence is based on the 
medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches.... As is true 
with any piece of evidence, the credibility and weight to be 
attached to these opinions [are] within the province of the 
[Board as] adjudicators. . .").

In addition to this medical evidence, the Board has also 
considered the veteran's lay statements in support of his 
claim.  While he may well believe that his low back disorder 
is related to service, as a lay person without any medical 
training and expertise, he simply is not qualified to render 
a medical opinion concerning the etiology of his low back 
disorder.  See Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. 
App. at 494-95 (laypersons are not competent to render 
medical opinions).  He is only competent to comment on 
symptoms (e.g., low back pain) he may have personally 
experienced, but not the cause of them.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. 
Nicholson, 21 Vet. App. 303, 310 (2007).  See also 38 C.F.R. 
§ 3.159(a)(2) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).

For these reasons and bases, the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for a low back disorder.  And since there 
is no reasonable doubt to resolve in his favor, his claim 
must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).



ORDER

The veteran's claim for service connection for a low back 
disorder is denied.



____________________________________________
Douglas E. Massey

Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


